DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, it is unclear as to whether “a handheld apparatus” is referring to the same handheld apparatus previously set forth.

Allowable Subject Matter
Claims 25, 38, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 23, 24, 26-31, 35-37, and 39-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “MasqueArray: Automatic makeup selector/applicator” by C. Jeamsinkul. RIT Scholar Works. 11-11-1998 (hereinafter as Jeamsinkul).
Regarding claims 23, 35, and 39, Jeamsinkul discloses a method, system, and apparatus to change an appearance of a region of human skin, the method comprising: receiving, by a computing environment and from a sensor of a handheld apparatus, one or more images of the region of human skin, the region of human skin containing a plurality of frexels; processing, by the computing environment, the one or more images to determine reflective properties of at least two frexels of the plurality of frexels; comparing, by the computing environment, the reflective properties of the at least two frexels to determine a reflectance pattern; and providing an instruction, by the computing environment to an application head of the handheld apparatus, to apply, based on the reflectance pattern, a substance comprising a reflective modifying agent to selected frexels of the plurality of frexels and not to apply the reflective modifying agent to other frexels of the plurality of frexels to change the appearance of the region of human skin while the application head of the handheld apparatus is passing over the region of the human skin (see slides titled “How does Masquearray work” - a hand-holdable and automated make-up applicator acquires images of a subject’s face and distinguishes specific regions that are to be irradiated by a moving laser beam which changes the appearance of the subject’s face).
Regarding claim 24, Jeamsinkul discloses that applying the substance is based on a map of the region of the human skin and an idealized map of the region of the human skin (the images provide a map of the subject’s face).
Regarding claim 26, Jeamsinkul discloses determining local skin morphology, wherein the idealized map is provided based on the local skin morphology (cameras provide data on skin morphology).
Regarding claim 27, Jeamsinkul discloses applying an additional substance to the selected frexels of the region of the human skin (two substances: cream + laser).
Regarding claim 28, Jeamsinkul discloses generating a plurality of spectral bands from the one or more images of the region of the human skin; and identifying a feature within the one or more images of the region of the human skin based on the plurality of spectral bands, the feature corresponding to a reflective pattern (both B/W and color video cameras are used).
Regarding claim 29, Jeamsinkul discloses identifying a plurality of features within each of the one or more images, at least one feature of the plurality of features comprising the selected frexels; and generating a map of the region of the human skin based on the plurality of features, wherein applying the substance is further based on the map (features of the face are identified, a map is of the subject’s face and the laser is applied with respect to the face).
Regarding claim 30, Jeamsinkul discloses that applying the substance is based on the map and a library of idealized features (the map is the face and the library of features is what the laser is used to effect upon the subject’s face).
(the images comprises frexels and neighboring frexels).
Regarding claims 37 and 41, Jeamsinkul discloses that the sensor comprises a camera (there are two cameras in Masquearray).
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “MasqueArray: Automatic makeup selector/applicator” by C. Jeamsinkul. RIT Scholar Works. 11-11-1998 (hereinafter as Jeamsinkul).
Regarding claim 32, while Jeamsinkul does not explicitly disclose subtracting a reflective property of selective frexels, Jeamsinkul does teach that the reflective properties of selected frexels are altered with respect to neighboring non-irradiated frexels, it would have been obvious to one of ordinary skill in the art before the invention was made to apply a subtractive effective as taught by Jeamsinkul, as to effect a visual change upon the subject’s skin.
Regarding claim 33, while Jeamsinkul does not explicitly disclose minimizing a difference between the reflective properties of the selected frexels and an averaged reflective property of the other frexels, it would have been obvious to one or ordinary skill in the art to 
Regarding claim 34, while Jeamsinkul does not explicitly disclose that the reflective property of each frexel of the selected frexels is provided based on a previous application of the substance using an application head of a handheld apparatus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply that a repeated application may be applied to particular frexels, for instance, for corrective purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/            Primary Examiner, Art Unit 3793